Dissenting Opinion.
Fenner, J.
Considering:
1. That the money to be distributed was collected under a treaty between the United States and France;
2. That under the terms of the treaty as interpreted by the commission organized under it, neither country could recover from the other any award except where the actual claimants, by whatever title, whether by descent, devise or conveyance, were, at the date of the award, citizens of the country recovering;
3. That, as decided by the Supreme Court of the United States, the decision of the commission settles nothing but the amount and validity of the claim, as between the two Nations, and leaves open the question as to what parties are actually entitled to claim the benefit of the award;
4. That evidence properly received shows that the opponents were tho only French citizens interested in the claim, that the claim, to the extent of the interest of the American co-legatees, was substantially abandoned by their own counsel, and that the amount awarded was really only that proportion of the total claim which fell to these opponents ;
5. That the executor prosecuted the claim and received this fund, not as executor simply, but as attorney in fact, of aE the legatees, including the opponents, and is bound to pay it to the parties legaEy entitled and for whose benefit the award was made, who are fully proved to be the opponents herein.
I dissent from the opinion and decree and think the judgment appealed from should be affirmed.